Citation Nr: 1622433	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to posttraumatic stress disorder (PTSD)


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to January 1992.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefit on appeal.

In September 2010, the Veteran appeared and testified at a Central Office hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The Veteran's claim was most recently remanded in January 2016, and has since been returned to the Board for adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that in order to afford the Veteran all consideration for his service connection claim for headaches, another remand is necessary.  

The Veteran contends that his headaches are either directly due to his military service or secondary to PTSD.  To date, he has not been awarded service connection benefits for PTSD.  

In a January 2016 rating decision, the RO denied service connection for PTSD.  Just prior to that time, he underwent a VA psychiatric examination in which the examiner opined that the Veteran's acquired psychiatric disorders were at least as likely as not related to his military service.  

In the April 2016 Informal Hearing Presentation, the Veteran's representative argued that he sought service connection for headaches on a direct and secondary basis.  The representative also discussed why the Veteran should be entitled to service connection for PTSD.  To date, however, no VA Form 21-0958 (Notice of Disagreement) has been submitted regarding his PTSD claim.  Nevertheless, the appeal period has not run for the PTSD claim.  

In light of the above, the Board finds that the Veteran's service connection claim for headaches should be held in abeyance pending the resolution of the PTSD claim.  The Veteran has hinted disagreement with the denial of service connection for PTSD, but has yet to file the appropriate Notice of Disagreement form.  An appeal of the PTSD claim has a direct bearing on the service connection claim for headaches.  

As noted in the previous remand, the headaches issue is intertwined with the resolution of the PTSD claim.  As the Veteran's representative has asserted some disagreement with the January 2016 denial of service connection for PTSD, the Board finds that the headaches claim must be held in abeyance until the appeal period for the PTSD claim has passed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran VA Form 21-0958 with an explanation as to his appellate rights for his denial of service connection for PTSD in January 2016.  

2.  Perform any additional development deemed necessary.  

3.  After the appeal period has ended regarding the PTSD claim, the AOJ should review the expanded record and determine if the headaches appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




